254 F.2d 600
George SMITHv.PAN-ATLANTIC STEAMSHIP CORPORATION (Defendant and Third-Party Plaintiff), Appellant (Ryan Stevedoring Company, Inc., Third-Party Defendant).
No. 12388.
United States Court of Appeals Third Circuit.
Argued April 14, 1958.
Decided April 30, 1958.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Harrison G. Kildare, Philadelphia, Pa. (Rawle & Henderson, Philadelphia, Pa., on the brief), for appellant.
Thomas F. Mount, Philadelphia, Pa., T. E. Byrne, Jr., Philadelphia, Pa. (Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
In this appeal a shipowner is seeking indemnity from a stevedoring company to recover for damages paid to an injured employee of the stevedoring company. The injured longshoreman is no longer in the case and the present contest is solely between the shipowner and the company employed to load the ship.


2
We find no essential difference between this case and our own decision in Hagans v. Farrell Lines, Inc., 3 Cir., 1956, 237 F.2d 477, although a distinction has been urged. Consequently, the judgment of the district court will be affirmed.